In the Supreme Court of Georgia



                                Decided: January 19, 2022


              S21G0673. JOHNSON v. THE STATE.


     WARREN, Justice.

     We granted certiorari in this case to address whether Johnson’s

convictions for theft by taking merge under the correct unit-of-

prosecution analysis. Because the Court of Appeals applied the

wrong legal analysis in evaluating whether Johnson’s theft-by-

taking convictions should have merged, we vacate its holding on that

issue and remand with direction to apply the correct analysis.

     1.   In 2013, Johnson was convicted of one count of burglary

(Count 1), three counts of theft by taking based on the theft of three

different Ford trucks (Counts 2, 3, and 4), and one count of theft by

taking based on the taking of multiple pieces of property, including,

among other things, a riding lawnmower, a plasma cutter, and a

welder (Count 5). The crimes occurred on November 1, 2007, in a
large building containing a shop and office space on the property of

Reid & Reid Contractors (the “company”). Of the three stolen trucks,

two were Ford flatbeds and one was a Ford service truck. One

flatbed truck was parked outside the company’s building; the other

was parked inside a garage in front of the building; and the service

truck was parked inside the shop. The thefts occurred overnight

during a span of time that lasted between five and six hours.

      The company had five surveillance cameras recording activity

in its building. A video from one of those cameras, which recorded

activity in the southwest corner of the shop, was introduced into

evidence at trial. That video first showed Johnson in the shop area

at 10:54 p.m. on October 31, 2007. It also showed that Johnson

appeared to leave the shop and the property after completing the

crimes at about 4:30 a.m.1

      Between those two times, Johnson could be seen in the camera


      1  The surveillance video was included in the trial court record. For
reasons that are not clear based on the record before this Court, the video was
not part of the Court of Appeals’s record. But because it was part of the original
trial court record, the Clerk’s Office of this Court requested and obtained the
video from the Clerk’s Office of the Forsyth County Superior Court.
                                        2
frame of the surveillance video that covered the southwest corner of

the shop except for a number of short periods of time, none of which

lasted more than 15 minutes. The video shows that Johnson spent

the first few hours in the shop walking back and forth with a

flashlight, examining company property and loading it onto a service

truck by hand and by using the company’s forklift. At 2:26 a.m., he

used the forklift to load a welder onto the service truck. At 3:28 a.m.,

he drove the service truck out of the shop bay and out of the camera

frame.   Johnson reappeared in the camera frame at 3:34 a.m.,

driving a different piece of equipment—a John Deere Gator—into

the shop.    Johnson parked the Gator inside the shop and then

walked out of the shop bay door. He is next seen on the video driving

one of the company’s flatbed trucks into the shop about 15 minutes

later, at 3:49 a.m.2 At that point, he parked the flatbed truck inside

the shop and began loading it with company property, including a

large lawnmower. He also attempted, unsuccessfully, to load the


     2 That period of time—the 15 minutes from 3:34 a.m. until 3:49 a.m.—is
the longest period of time that Johnson was not visible on the surveillance
video.
                                    3
Gator onto the flatbed truck. Around 4:30 a.m., he drove the flatbed

truck out of the shop bay. After that, Johnson walked back into the

shop and drove the Gator out of the shop at 4:34 a.m. He then

walked back into the shop again and drove the forklift out of the

shop at 4:36 a.m. Johnson is not seen on the video after 4:36 a.m.

     Ultimately, both the service truck and flatbed truck that

Johnson drove out of the shop bay were stolen, as was an additional

flatbed truck that does not appear in the surveillance video. In

addition, a riding lawnmower, a plasma cutter, a toolbox, and a

welder (among other property) were stolen that night. Neither the

Gator nor the forklift were stolen.

     As it turns out, the three stolen trucks were equipped with GPS

trackers, and the trucks—along with the stolen equipment—were

located later on the morning of November 1 in a wooded area behind

a residence about 10 miles from the shop.       At trial, the State

presented (among other evidence) the surveillance video described

above, as well as evidence that Johnson’s palm print was found on

the forklift that was still parked outside the company’s shop. Part

                                  4
of the State’s theory of the case was that Johnson must have had an

accomplice; to that end, the prosecutor argued that, considering the

amount of time Johnson was in the shop, along with the 10-mile

distance between the shop and the property where the stolen trucks

were transported and parked, it was “obvious[] somebody helped

[Johnson].” The prosecutor also argued that because Johnson was a

party to the crimes of theft by taking of the trucks, the State did not

“have to prove that [Johnson himself] drove a truck” away from the

company property for the jury to find Johnson guilty of theft by

taking of all three trucks. Johnson was found guilty on all counts

and sentenced to a total of 40 years in prison: 20 years on the

burglary count; 10 consecutive years each on Counts 2 and 3; and 10

concurrent years on Counts 4 and 5.

     2.   Johnson appealed pro se. The Court of Appeals affirmed

in an unpublished opinion, rejecting, among other things, Johnson’s

contention that two of his three theft-by-taking convictions for the




                                  5
theft of the trucks should have merged. 3 See Johnson v. State, Case

No. A20A0996 (Nov. 2, 2020). In reaching that conclusion, the Court

of Appeals evaluated Johnson’s merger claim using the “actual

evidence” test from Braswell v. State, 245 Ga. App. 602, 604 (538

SE2d 492) (2000). See Johnson, slip op. at 15. Under that test,

“‘[t]he key question in determining whether a merger has occurred

is whether the different offenses are proven with the same facts.’”

Id. at 15 (quoting Braswell, 245 Ga. App. at 604). According to the

Court of Appeals, “the evidence showed that one person—Johnson—

stole multiple trucks. Thus, Johnson necessarily had to complete

the theft of each truck prior to stealing the others.” Id. The court

then concluded that Johnson’s theft offenses did not merge,

necessarily concluding that the theft-by-taking offenses were not

proven with the same facts for purposes of the “actual evidence” test

it had applied. Id. Johnson petitioned for a writ of certiorari, which


     3  On certiorari, Johnson expands the scope of his merger claim,
contending that three of the four theft-by-taking convictions should have
merged, including the conviction for Count 5, which involved the non-truck
property.

                                    6
we granted.4

      2. “‘Merger’ refers generally to situations in which a defendant

is prosecuted for and determined by trial or plea to be guilty of

multiple criminal charges but then, as a matter of substantive

double jeopardy law, can be punished—convicted and sentenced—

for only one of those crimes.” Scott v. State, 306 Ga. 507, 509 (832

SE2d 426) 428 (2019). Substantive double jeopardy law protects a

defendant from multiple punishments when his crimes arise from

the same conduct. See generally OCGA § 16-1-7 (a) (1) (providing

that “[w]hen the same conduct of an accused may establish the

commission of more than one crime, the accused may be prosecuted

for each crime,” but “[h]e may not . . . be convicted of more than one



      4 Johnson proceeded pro se both in the Court of Appeals and in the
petition for certiorari that he filed in this Court. After we granted certiorari,
Johnson agreed to be represented by the Appellate Litigation Clinic of the
University of Georgia School of Law. However, shortly after the Clinic filed its
opening brief on his behalf, Johnson contacted the lead counsel and asked him
to withdraw. Counsel then filed a motion to withdraw, which we granted. At
the same time, we also granted permission for the Clinic to file an amicus
curiae reply brief in support of Johnson, which it did. We thank Thomas V.
Burch, Director of the Clinic, and his students, Courtney Hogan and Kirstiana
Perryman, for their service.

                                       7
crime” if, among other things, “[o]ne crime is included in the other”);

Neuman v. State, 311 Ga. 83, 86 (856 SE2d 289) (2021) (explaining

that substantive double jeopardy “protects against multiple

convictions or punishments” for crimes “arising from the same

conduct”) (citation and punctuation omitted).5

      “Merger analysis often involves counts charging two different

crimes.” Scott, 306 Ga. at 509 (emphasis in original).                    When

convictions for two different crimes are the subject of a merger

analysis, courts evaluate the merger claim using the “required

evidence test.” See Drinkard v. Walker, 281 Ga. 211, 214-215 (636

SE2d 530) (2006) 6; Dukes v. State, 311 Ga. 561, 571 (858 SE2d 510)

(2021) (“Merger analysis often involves counts charging two

different crimes. As this Court has made clear, that is the context


      5 “Because  the Georgia Code expands the proscription of double jeopardy
beyond that provided for in the United States and Georgia Constitutions, all
questions of double jeopardy in Georgia must now be determined under OCGA
§§ 16-1-6 [through] 16-1-8.” Maxwell v. State, 311 Ga. 673, 677 (859 SE2d 58)
(2021) (citation and punctuation omitted).
      6We previously used the “actual evidence” test to evaluate merger claims
involving multiple counts for different crimes, but this Court overruled the case
that adopted that test, as well as its progeny, in 2006. See Drinkard, 281 Ga.
at 212-217.
                                       8
in which Drinkard’s ‘required evidence’ test is applied.”) (emphasis

in original). But the “required evidence” test does not govern a

merger analysis where, as here, a defendant claims that he has been

improperly convicted and sentenced for multiple counts of the same

crime. See Smith v. State, 290 Ga. 768, 773 n.4 (723 SE2d 915)

(2012) (explaining that “the ‘required evidence’ test only applies

where the same act or transaction constitutes a violation of two

distinct statutory provisions” and that “[b]ecause the instant case

does not involve two distinct statutory provisions, the ‘required

evidence’ test does not apply”) (citation and punctuation omitted;

emphasis in original).

     The Court of Appeals’s merger analysis was therefore

erroneous in two respects. First, it erred by relying on Braswell and

using the long-overruled “actual evidence” test to evaluate Johnson’s

merger claims. See Braswell, 245 Ga. App. at 604 (applying the

“actual evidence” test). And second, it used the wrong type of merger

analysis when it applied a test that governs merger for multiple

counts of different crimes instead of multiple counts of the same

                                 9
crime—the latter being the type of merger claim Johnson presented

below with respect to his convictions for theft by taking.

     3.    When a defendant enumerates a merger error after being

convicted of multiple counts of the same crime, the correct merger

analysis requires courts to ask whether those crimes arose from “a

single course of conduct” and, if so, whether the defendant can face

multiple convictions and sentences under a unit-of-prosecution

analysis. Edvalson v. State, 310 Ga. 7, 8 (849 SE2d 204) (2020)

(quoting Coates v. State, 304 Ga. 329, 330 (818 SE2d 622) (2018)

(punctuation omitted)).      “‘Whether offenses merge is a legal

question, which [an appellate court] review[s] de novo.’” Womac v.

State, 302 Ga. 681, 684 (808 SE2d 709) (2017) (citation omitted).

     “As we have said numerous times, the text of the statute itself

best reflects th[e] legislative choice” of “[w]hether a particular course

of conduct involves one or more distinct ‘offenses’ under the statute.”

Coates, 304 Ga. at 330 (citation omitted). In Edvalson, for example,

we concluded that the unit of prosecution under OCGA § 16-12-100

(b) (5) for the sexual exploitation of children was “the possession of

                                   10
any prohibited ‘visual medium’ at all, whether one or one hundred”

of such medium. 310 Ga. at 10. Likewise, in Coates, we concluded

that the appropriate unit of prosecution for a charge of possession of

a firearm by a convicted felon under OCGA § 16-11-131 (b) was the

“general receipt, possession, or transportation of firearms by

convicted felons, rather than the specific quantity of firearms

received, possessed, or transported” and that the statute “is

unambiguous and permits only one prosecution and conviction for

the simultaneous possession of multiple firearms.” 304 Ga. at 331-

332. By contrast, in Smith, 290 Ga. at 769, 772-774, we held that

“the act of fleeing from an individual police vehicle or police officer

after being given a proper visual or audible signal to stop . . ., and

not just the act of fleeing itself, . . . forms the proper ‘unit of

prosecution,’” and rejected the defendant’s claim that five separate

counts of attempting to elude a police officer should have merged.

     Georgia’s appellate courts have also explained that part of a

course-of-conduct evaluation may involve examining whether the

defendant acted with the same or differing intents, whether the

                                  11
crimes occurred at the same place, and whether the crimes occurred

at the same time or were separated by some meaningful interval of

time. For example, in Spears v. State, 296 Ga. 598 (769 SE2d 337)

(2015), disapproved of on other grounds by Willis v. State, 304 Ga.

686 (820 SE2d 640) (2018), we held that the defendant had engaged

in two separate courses of conduct and could be convicted of two

burglaries where the evidence showed that

     he made one entry of [the victim’s] house with the dual
     intent to commit a theft and to murder her but that he
     then left the victim’s house, drove to a church, returned
     to the house after realizing that he had failed to steal the
     victim’s cigarette case containing money, and reentered
     the house with the intent to commit the theft of the
     cigarette case and money.

Id. at 601-602. The Court of Appeals examined similar factors but

reached the opposite conclusion in Lucas v. State, 328 Ga. App. 741

(760 SE2d 257) (2014), holding that the defendant’s “acts of

entering, exiting, and reentering the same restaurant twice within

a five to twenty-minute period for the purpose of committing theft”

could not be punished as two separate burglaries because, among

other things, “the acts were committed at the same location, were

                                 12
inspired by the same criminal intent (to commit theft in the . . .

restaurant building),” “were part of a continuous criminal act

spanning a matter of minutes,” and were not “separated by a

meaningful interval of time or with distinct intentions.”7 Id. at 743-

744. See also, e.g., Lowe v. State, 57 Ga. 171, 171 (1876) (holding

that “[a]n indictment for simple larceny in stealing two hogs at the

same time and place, though alleging that one is the property of one

person, and the other of another, covers but one transaction, and

charges but one offense”); Ingram v. State, 279 Ga. 132, 133 (610

SE2d 21) (2005) (holding that an aggravated assault conviction and

a conviction for murder were “part of a continuous criminal act”

where they were “committed at the same time and place and

inspired by the same criminal intent”).8


      7 In the same vein, we have said that to determine whether a defendant’s
crimes arise from the “same conduct” for purposes of statutory procedural
double jeopardy under OCGA § 16-1-7 (b), courts should consider whether the
crimes “arise from the same transaction or continuing course of conduct, occur
at the same scene, occur on the same date, and occur without a break in the
action.” Maxwell v. State, 311 Ga. 673, 679 (859 SE2d 58) (2021) (citation and
punctuation omitted).

      8   We note that in Edvalson, in concluding that “OCGA § 16-12-100 (b) (5)

                                        13
      Here, by invoking an overruled and inapplicable merger test,

the Court of Appeals failed to engage with the relevant case law that

governs merger claims pertaining to multiple convictions for the

same crime.      As a result, it did not evaluate whether Johnson

engaged in a single course of conduct on the night of the thefts, and,

if applicable, what the unit of prosecution would be for theft by

taking under OCGA § 16-8-2.            “[I]t is important to conduct the

applicable analysis, and it is appropriate for the Court of Appeals to

do it in the first instance.” Scott, 306 Ga. at 510 (describing acts of

child molestation “alleged in different counts [as] part of a single

course of conduct occurring in a relatively short time frame,” holding

that the Court of Appeals “failed to engage in the applicable unit-of-



is unambiguous and permits only one prosecution and conviction for the
simultaneous possession of multiple items of ‘visual media’” depicting a minor
engaged in sexually explicit conduct, we cautioned that because the case
concerned “only . . . simultaneous possession,” we expressed no opinion
“regarding cases involving the possession of different visual media in separate
places or at separate times,” thus intimating that such factors might affect a
course-of-conduct analysis if presented in a different case. See Edvalson, 310
Ga. at 10, n.8 (emphasis supplied). We reserved this same question in Coates,
explaining that “[b]ecause this case concerns only the simultaneous possession
of multiple firearms, we do not address the statute’s applicability in cases
involving the possession of multiple firearms in different spaces or times.” 304
Ga. at 332, n.2.
                                      14
prosecution analysis,” and remanding for that court to apply the

correct analysis). We therefore vacate the Court of Appeals’s holding

regarding the merger of Johnson’s theft-by-taking convictions and

remand the case to the Court of Appeals for it to apply the

appropriate legal analysis, consistent with this opinion.

     Judgment vacated and case remanded with direction. All the
Justices concur, except Boggs, P.J., who is disqualified.




                                 15